Citation Nr: 1328306	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-45 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to a service-connected disability of the left 
upper extremity.  

2.  Entitlement to service connection for a bladder 
condition.  

3.  Entitlement to service connection for irritable bowel 
syndrome.  

4.  Entitlement to a disability characterized as fatigue, 
joint and muscle pain (also claimed as fibromyalgia).  

5.  Entitlement to a disability evaluation in excess of 20 
percent for a lumbar spine disability.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel
INTRODUCTION

The Veteran had active service from December 1984 to June 
1995 with active duty in the Army National Guard from March 
2003 to October 2003 and from March 2004 to February 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2010 and July 2010 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  The 
January 2010 rating decision increased the disability 
evaluation for the Veteran's lumbar spine disability to 20 
percent, effective as of August 21, 2009, and the July 2010 
rating decision denied service connection for the remaining 
issues on appeal.  

In a February 2012 written statement, the Veteran withdrew 
his request for a Board hearing.  As such, the claim will 
proceed without a hearing.  See 38 C.F.R. § 20.704(e).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a number of 
disabilities, as well as a higher rating for a lumbar spine 
disability.  Regrettably, a remand is necessary in this case 
to ensure that due process is followed and that there is a 
complete record upon which to decide the appellant's claims 
so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As an initial matter, the Board notes that the Veteran 
indicated in April 2012 that he was entitled to service 
connection as a Gulf War Veteran under 38 C.F.R. § 3.317.  
The Veteran is incorrect in his assertion.  Under 38 C.F.R. 
§ 3.317, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The 
Veteran did not serve in the Southwest Asia Theater of 
operations and he has conceded this fact.  While the Veteran 
has argued that he still qualifies because he received 
vaccinations in preparation for going to Southwest Asia, he 
is incorrect in this assertion.  The law is clear, and since 
the Veteran did not serve in Southwest Asia, 38 C.F.R. § 
3.317 is inapplicable.  

Regarding the Veteran's claim for an increased disability 
evaluation for his lumbar spine disability, the record 
reflects that he was last afforded a VA examination for this 
disability in September 2009.  However, in his November 2010 
appeal to the Board, the Veteran asserted that his range of 
motion was now less than that reflected by the previous 
examination report.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates that 
there has been a material change in disability or that the 
currently assigned disability rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a Veteran is entitled to a new examination after a 2 year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  As such, the Veteran should be afforded the 
opportunity to appear for a more recent examination to 
determine the current level of severity of his lumbar spine 
disability.  

As for the Veteran's claims of entitlement to service 
connection for radiculopathy of the right upper extremity, 
irritable bowel syndrome, a bladder disorder and chronic 
fatigue/fibromyalgia, he should be scheduled for a VA 
examination to determine the appropriate diagnosis 
associated with his claimed conditions.  

In addition, there is evidence to suggest that at least some 
of these conditions may be secondary to his service-
connected lumbar spine disability.  As such, the examiner 
should also opine as to whether any diagnosed disability is 
at least as likely as not that any of these conditions were 
either caused by, or aggravated by his service-connected 
lumbar spine disability.  

The Veteran has also asserted that his radiculopathy of the 
right upper extremity is secondary to his service-connected 
disability of the left upper extremity due to overuse as a 
result of compensating for his left arm.  The examiner 
should, therefore, opine as to whether it is at least as 
likely as not that radiculopathy of the right upper 
extremity was either caused by, or permanently aggravated 
by, service-connected disabilities of the left upper 
extremity.  

Finally, the Veteran has argued that these disabilities 
arose as a result of the Anthrax vaccination.  The Veteran's 
personnel records reflect that he did receive this 
vaccination through 2003 and 2004.  The Veteran has provided 
VA with no evidence regarding potential side-effects of the 
Anthrax vaccination - assuming that any such side-effects 
exist.  Nevertheless, as this claim is being remanded for 
other reasons, the examiner should also offer a medical 
opinion as to whether it is at least as likely as not that 
any of the Veteran's claimed disabilities manifested as a 
result of the Anthrax vaccination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination(s) before an appropriate 
physician(s) regarding his claims of 
entitlement to service connection for 
radiculopathy of the right upper 
extremity, a bladder condition, irritable 
bowel syndrome and chronic 
fatigue/fibromyalgia.  The Veteran's 
claims file and a copy of this remand must 
be provided to the examiner for review in 
conjunction with this examination and the 
examination report should reflect review 
of these items.  The examiner(s) should 
address the following:

(a) Does the Veteran currently suffer 
from any of the following disabilities:

		(i) Radiculopathy of the right 
upper extremity;
		(ii) Chronic Bladder Condition;
		(iii) Irritable Bowel Syndrome;
		(iv) Chronic Fatigue/Fibromyalgia.

(b) If the Veteran is found to suffer 
from any of the above conditions, the 
examiner should offer an opinion for 
each diagnosed disability.  
Specifically, is it at least as likely 
as not that the diagnosed disability 
manifested during, or as a result of, 
active military service.  The examiner 
should note that the Veteran did not 
serve in Southwest Asia during his 
military service.  

(c) For any diagnosed disability, is it 
at least as likely as not that this 
condition arose secondary to the 
Anthrax vaccination?  A complete 
rationale supported by medical 
evidence/literature should be included 
for each opinion offered.  

(d) If the Veteran is found to suffer 
from radiculopathy of the right upper 
extremity, is it at least as likely as 
not that this condition was caused by 
or permanently aggravated by his 
service-connected residuals of a left 
elbow injury with cubital tunnel 
entrapment, to include as a result of 
overuse?  

(e) For any diagnosed disability, is it 
at least as likely as not that it was 
caused by, or permanently aggravated 
by, the Veteran's service-connected 
lumbar spine disability?  

Aggravation indicates a permanent 
worsening of the underlying condition 
as compared to an increase in symptoms.

A complete rationale must be provided 
for all opinions offered, and the 
examiner should consider and discuss 
the Veteran's lay assertions when 
offering an opinion.  

2.  Finally, the Veteran should be 
scheduled for a VA examination before an 
appropriate physician to determine the 
current level of severity of his service-
connected lumbar spine disability.  All 
indicted tests and studies should be 
performed, and the examiner should 
describe in detail all symptomatology 
associated with the Veteran's spine 
disability, including limitation of motion 
and any periods of incapacitation due to 
intervertebral disc syndrome.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

A complete rationale must be provided for 
all opinions offered, and the Veteran's 
lay statements regarding his 
symptomatology must be considered and 
discussed.  

3.  The agency of original jurisdiction 
(AOJ) should then carefully review the 
medical opinions obtained to ensure that 
the remand directives have been 
accomplished.  If all questions posed are 
not answered or sufficiently answered, the 
AOJ should return the case to the examiner 
for completion of the inquiry.  

4.  The AOJ should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If an issue remains 
denied, the AOJ should provide the Veteran 
a supplemental statement of the case as to 
the issue on appeal, and afford her a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


